Citation Nr: 1516817	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military duty in the Air Force from December 1989 to May 1991.  The Veteran also had active military duty from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's June 2013 VA-Form 9, she indicated that she would like to have a hearing before the Board.  In a September 2013 statement from the Veteran's representative, it was requested that the Veteran be afforded a Travel Board hearing or a Board hearing via videoconference. 

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact the Veteran or her representative and confirm if she would like a Travel Board hearing or a Board hearing via videoconference.  

2.  Then, the Veteran should be scheduled for such Board hearing at the RO before a Veterans Law Judge at the next available opportunity.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




